DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, Applicant’s affidavit (see below), Applicant’s terminal disclaimer, filed 08/26/2021 and 08/29/2021, with respect to the rejection of 35 USC 103, and double patenting rejection (see Final Rejection mailed 05/25/2021) have been fully considered and are persuasive.  The 103 rejections of claims 10, 13, 15, 19, 21, 23-28, 30-31, 33-35 and 200-215 has been withdrawn. Additionally, the double patenting rejection of claims 10, 13, 15, 19, 21, 23-28, 30-31, 33-35 and 200-215 has been withdrawn.
The affidavit under 37 CFR 1.132 filed 08/26/2021 is sufficient to overcome the rejection of claim10, 13, 15, 19, 21, 23-28, 30-31, 33-35 and 200-215 based upon 35 U.S.C. 103.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claims 10, 35 and 200 require limitations of implanting a first electrode of an electrical brain treatment system in a cerebrospinal fluid (CSF)-filled space of a brain of a subject identified as at risk of or suffering from a disease selected from the group consisting of Alzheimer's disease and cerebral amyloid angiopathy (CAA), the CSF-filled space selected from the group consisting of: a ventricular system of the brain and a subarachnoid space; implanting a second electrode of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792